The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
A semiconductor device, comprising: 
a semiconductor body comprising a first surface and a second surface opposite to the first surface in a vertical direction; 
a plurality of transistor cells at least partly integrated in the semiconductor body, 
each of the plurality of transistor cells comprising:
at least two source regions;
a first gate electrode and a second gate electrode spaced apart from each other in a first horizontal direction, each of the first gate electrode and the second gate electrode being arranged adjacent to and dielectrically insulated from a continuous body region;
a drift region separated from the at least two source regions by the continuous body region; and
at least three contact plugs extending from the continuous body region towards a source electrode in the vertical direction,
wherein the at least three contact plugs are arranged successively between the first gate electrode and the second gate electrode,
wherein only two outermost ones of the contact plugs that are arranged closest to the first gate electrode and the second gate electrode, respectively, directly adjoin at least one of the source regions,
wherein each of the at least three contact plugs is an elongated contact plug having a length in a second horizontal direction that is larger than a maximum width of the elongated contact plug in the first horizontal direction,
wherein at least one of the three contact plugs in the second horizontal direction is divided into at least two separate sections, and wherein each of the at least two separate sections has a maximum length in the second horizontal direction that is 200um or less. 
Claims 1-21 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
wherein each of the plurality of transistor cells further includes a first source extension region arranged adjacent to a first outermost one of the contact plugs that is arranged closest to the first gate electrode, and extending from the first outermost contact plug in the first horizontal direction away from the first gate electrode.
Independent Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a single source region;
…………
wherein at least one of the at least two contact plugs does not directly adjoin the source region.
Independent Claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
wherein only two outermost ones of the contact plugs that are arranged closest to the first gate electrode and the second gate electrode, respectively, directly adjoin at least one of the source regions,
wherein each of the at least three contact plugs is an elongated contact plug having a length in a second horizontal direction that is larger than a maximum width of the elongated contact plug in the first horizontal direction,
wherein at least one of the three contact plugs in the second horizontal direction is divided into at least two separate sections, and wherein each of the at least two separate sections has a maximum length in the second horizontal direction that is 200um or less. 
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817